   Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 1 of 36


Jacqmein, Victoria

From:                           Foti, Catherine M. <CFoti@maglaw.com>
Sent:                           Friday, November 9, 2018 5:23 PM
To:                             Berlin, Amie R.
Cc:                             Jacqmein, Victoria; Weissman, Jessica; Arkin, Christopher
Subject:                        RE: Carla Marin: Request for proof of service


Amie,

Thank you for your willingness to be accommodating. However, Ms. Marin has instructed me to inform you that she
does not intend to appear for testimony at this time.

Sorry for the inconvenience.

Cathy




Catherine M. Foti
Morvillo Abramowitz Grand
Iason & Anello P.C.
565 Fifth Avenue
New York, New York 10017
212-880-9530 (direct)
212-856-9494 (fax)

From: Berlin, Amie R. [mailto:BerlinA@sec.gov]
Sent: Tuesday, November 06, 2018 8:44 PM
To: Foti, Catherine M. <CFoti@maglaw.com>
Cc: Jacqmein, Victoria <JacqmeinV@SEC.GOV>; Weissman, Jessica <WeissmanJm@sec.gov>; Arkin, Christopher
<CArkin@maglaw.com>
Subject: Re: Carla Marin: Request for proof of service

We will accommodate her further by: (1) agreeing to take the testimony any day in November other than
November 14 or 19; and (2) taking her testimony in our New York office in November on the date she
chooses. Depending on the date, I might have to take the testimony via VTC but we can do that as a courtesy to
accommodate Ms. Marin and obtain her testimony.

If she is only available November 14 or 19, please let me know. I have a pro bono child dependency hearing on
the 14th, but could ask the state court, various counsel, and my client if we can do that hearing sooner.

Thank you,
Amie
                                                                                                            29
On Nov 6, 2018, at 8:20 PM, Berlin, Amie R. <BerlinA@sec.gov> wrote:

        Please advise why Ms. Marin cannot appear for testimony during the month of in November.                   

                                                          1
                                                                                                  

                                                                                                  
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 2 of 36
   Thank you,
   Amie

   On Nov 6, 2018, at 6:28 PM, Foti, Catherine M. <CFoti@maglaw.com> wrote:

         Dear Amie,

         I am sorry for the delay, but I needed time to speak with my client. My client’s current
         situation is difficult and she cannot appear for testimony in November. I am happy to
         discuss possible dates in January for testimony in New York. On the issue of the
         document subpoena, as I previously informed you, the subpoena was not delivered to
         Ms. Marin’s address; therefore, it was not properly served on her. Moreover, as I
         discussed with you in our October 9, 2018 call, given the fact that the subpoena
         apparently seeks documents concerning Ms. Marin’s client(s), Ms. Marin is not in a
         position to voluntarily produce any such documents. Accordingly, she will not respond
         to a subpoena which has not been properly served.

         Sorry for any inconvenience.

         Cathy


         Catherine M. Foti
         Morvillo Abramowitz Grand
         Iason & Anello P.C.
         565 Fifth Avenue
         New York, New York 10017
         212-880-9530 (direct)
         212-856-9494 (fax)

         From: Berlin, Amie R. [mailto:BerlinA@sec.gov]
         Sent: Monday, November 05, 2018 4:10 PM
         To: Foti, Catherine M. <CFoti@maglaw.com>
         Cc: Jacqmein, Victoria <JacqmeinV@SEC.GOV>; Weissman, Jessica
         <WeissmanJm@sec.gov>; Arkin, Christopher <CArkin@maglaw.com>
         Subject: Re: Carla Marin: Request for proof of service

         Good afternoon ,

         I am writing because we have not received a response from you in connection
         with our most recent email of 10 days ago seeking dates when you are available
         between November 1 and 14 for Ms. Marin’s testimony.

         If you have not responded because Ms. Marin has returned to her position that she
         will not appear for testimony under the subpoena, please let me know.

         If Ms. Marin is going to comply with the subpoena, please provide dates. The
         only change to my availability since I emailed you more than a week ago is
         November 9. I can no longer do it that day. However, I can offer two more days in
         addition to the 14 days I offered you before - November 15 and 16. Thus you can
         now choose between any day through November 16. As I believe I explained to
                                                     2
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 3 of 36
         you previously on the phone, I am not available to take the testimony in
         December.

         If you would prefer to discuss dates, please let me know a good time for me to
         call you.

         Thank you,
         Amie

         On Oct 26, 2018, at 3:26 PM, Berlin, Amie R. <BerlinA@sec.gov> wrote:

                Hi Cathy,



                We will need to reschedule some things on our end to
                accommodate resetting this. Can you please send me each day you
                all can be available between November 1 and 14? We will then
                reach out on other matters to make ourselves all day on one of the
                days you and Marin can be in Miami. I should be able to do that
                and get back to you with the date that works for us as well within
                24-48 hours of receiving dates from you.

                As for production, I wonder if you can respond to my October 14
                email, where I inquired about your position on that.

                Thanks,
                Amie

                On Oct 24, 2018, at 8:42 AM, Foti, Catherine M.
                <CFoti@maglaw.com> wrote:

                        Amie,

                        I am sorry for the delay in responding.
                        Unfortunately, my client’s other obligations do not
                        permit her to travel to Miami at this time. Please
                        let us know your availability in November and early
                        December.

                        Cathy

                        Catherine M. Foti
                        Morvillo Abramowitz
                        Grand Iason & Anello P.C.
                        565 Fifth Ave.
                        New York, NY 10017
                        212-880-9530 (direct)
                        212-856-9494 (fax)



                                                 3
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 4 of 36

                    On Oct 19, 2018, at 9:34 AM, Berlin, Amie R.
                    <BerlinA@sec.gov> wrote:

                           Good morning,

                           I’m following up on the testimony
                           and production issues. I can make
                           myself available today if you would
                           like to discuss it.

                           Thanks,
                           Amie

                           On Oct 14, 2018, at 4:14 PM, Berlin,
                           Amie R. <BerlinA@sec.gov> wrote:

                                  Cathy,

                                  If you all cannot
                                  travel to Miami on
                                  October 29-31, just let
                                  me know other dates
                                  in October when she
                                  can appear in Miami
                                  and we will check
                                  calendars on our end.
                                  I think we were just
                                  looking at the 29-31
                                  because you
                                  mentioned them on
                                  the phone when we
                                  talked, but I can
                                  flexible with most
                                  other days this month
                                  to take the testimony
                                  in Miami.

                                  Hope you’re having a
                                  nice weekend,
                                  Amie

                                  On Oct 14, 2018, at
                                  3:10 PM, Berlin,
                                  Amie R.
                                  <BerlinA@sec.gov>
                                  wrote:

                                           Hi
                                           Cathy,


                                             4
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 5 of 36
                                      I’m
                                      sorry
                                      to
                                      email
                                      you on
                                      a
                                      Sunday
                                      , but
                                      wanted
                                      to get
                                      back to
                                      you as
                                      quickly
                                      as
                                      possibl
                                      e about
                                      the
                                      testimo
                                      ny
                                      dates
                                      and
                                      logistic
                                      s so
                                      you
                                      have
                                      time to
                                      coordi
                                      nate on
                                      your
                                      end.

                                      Per my
                                      initial
                                      email
                                      about
                                      dates, I
                                      can’t
                                      travel
                                      to New
                                      York
                                      on the
                                      dates
                                      you
                                      chose
                                      of
                                      Octobe
                                      r 29-
                                      31.
                                      The
                                      subpoe
                                      na
                                         5
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 6 of 36
                                      calls
                                      for
                                      Marin
                                      to
                                      appear
                                      in
                                      Miami
                                      and
                                      that is
                                      where
                                      her
                                      testimo
                                      ny will
                                      be
                                      taken.

                                      Please
                                      let me
                                      know
                                      your
                                      positio
                                      n on
                                      whethe
                                      r (and
                                      if so,
                                      when)
                                      your
                                      client
                                      will
                                      produc
                                      e
                                      docum
                                      ents
                                      pursua
                                      nt to
                                      the
                                      Decem
                                      ber
                                      subpoe
                                      na.

                                      Thanks
                                      ,
                                      Amie




                                      On Oct
                                      12,
                                      2018,
                                         6
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 7 of 36
                                      at 4:37
                                      PM,
                                      Foti,
                                      Catheri
                                      ne M.
                                      <CFoti
                                      @magl
                                      aw.co
                                      m>
                                      wrote:

                                                H
                                                i
                                                A
                                                m
                                                i
                                                e
                                                ,

                                                I
                                                t
                                                h
                                                i
                                                n
                                                k
                                                I
                                                u
                                                n
                                                d
                                                e
                                                r
                                                s
                                                t
                                                a
                                                n
                                                d
                                                t
                                                h
                                                e
                                                p
                                                r
                                                o
                                                b
                                                l
                                                e
                                                m
                                                n
                                                o
                                                w
                                                .

                                                T
                                         7
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 8 of 36
                                            h
                                            i
                                            s
                                            s
                                            u
                                            b
                                            p
                                            o
                                            e
                                            n
                                            a
                                            w
                                            a
                                            s
                                            s
                                            e
                                            n
                                            t
                                            t
                                            o
                                            t
                                            h
                                            e
                                            w
                                            r
                                            o
                                            n
                                            g
                                            a
                                            d
                                            d
                                            r
                                            e
                                            s
                                            s
                                            .


                                            T
                                            h
                                            u
                                            s
                                            ,
                                            M
                                            s
                                            .
                                            M
                                            a
                                            r
                                            i
                                            n
                                            w

                                        8
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 9 of 36
                                            a
                                            s
                                            n
                                            o
                                            t
                                            p
                                            r
                                            o
                                            p
                                            e
                                            r
                                            l
                                            y
                                            s
                                            e
                                            r
                                            v
                                            e
                                            d
                                            w
                                            i
                                            t
                                            h
                                            t
                                            h
                                            e
                                            s
                                            u
                                            b
                                            p
                                            o
                                            e
                                            n
                                            a
                                            f
                                            o
                                            r
                                            d
                                            o
                                            c
                                            u
                                            m
                                            e
                                            n
                                            t
                                            s
                                            .


                                            A
                                            s
                                            f

                                        9
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 10 of 36
                                             o
                                             r
                                             t
                                             h
                                             e
                                             t
                                             e
                                             s
                                             t
                                             i
                                             m
                                             o
                                             n
                                             y
                                             ,
                                             I
                                             u
                                             n
                                             d
                                             e
                                             r
                                             s
                                             t
                                             a
                                             n
                                             d
                                             t
                                             h
                                             a
                                             t
                                             i
                                             t
                                             n
                                             e
                                             e
                                             d
                                             s
                                             t
                                             o
                                             b
                                             e
                                             s
                                             c
                                             h
                                             e
                                             d
                                             u
                                             l
                                             e
                                             d
                                             b
                                             e

                                        10
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 11 of 36
                                             f
                                             o
                                             r
                                             e
                                             t
                                             h
                                             e
                                             e
                                             n
                                             d
                                             o
                                             f
                                             t
                                             h
                                             e
                                             m
                                             o
                                             n
                                             t
                                             h
                                             .

                                             G
                                             i
                                             v
                                             e
                                             n
                                             t
                                             h
                                             a
                                             t
                                             t
                                             i
                                             m
                                             i
                                             n
                                             g
                                             ,
                                             w
                                             e
                                             w
                                             o
                                             u
                                             l
                                             d
                                             a
                                             s
                                             k
                                             t
                                             h
                                             a
                                             t

                                        11
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 12 of 36
                                             t
                                             h
                                             e
                                             t
                                             e
                                             s
                                             t
                                             i
                                             m
                                             o
                                             n
                                             y
                                             b
                                             e
                                             t
                                             a
                                             k
                                             e
                                             n
                                             i
                                             n
                                             N
                                             e
                                             w
                                             Y
                                             o
                                             r
                                             k
                                             .

                                             I
                                             f
                                             t
                                             h
                                             a
                                             t
                                             c
                                             a
                                             n
                                             b
                                             e
                                             a
                                             r
                                             r
                                             a
                                             n
                                             g
                                             e
                                             d
                                             ,
                                             M
                                             s

                                        12
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 13 of 36
                                             .
                                             M
                                             a
                                             r
                                             i
                                             n
                                             w
                                             o
                                             u
                                             l
                                             d
                                             b
                                             e
                                             a
                                             b
                                             l
                                             e
                                             t
                                             o
                                             a
                                             p
                                             p
                                             e
                                             a
                                             r
                                             f
                                             o
                                             r
                                             t
                                             e
                                             s
                                             t
                                             i
                                             m
                                             o
                                             n
                                             y
                                             o
                                             n
                                             O
                                             c
                                             t
                                             o
                                             b
                                             e
                                             r
                                             2
                                             9
                                             o
                                             r
                                             3
                                             0

                                        13
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 14 of 36
                                             ,
                                             2
                                             0
                                             1
                                             8
                                             .

                                             T
                                             h
                                             a
                                             n
                                             k
                                             y
                                             o
                                             u
                                             .

                                             C
                                             a
                                             t
                                             h
                                             y

                                             C
                                             a
                                             t
                                             h
                                             e
                                             r
                                             i
                                             n
                                             e
                                             M
                                             .
                                             F
                                             o
                                             t
                                             i
                                             M
                                             o
                                             r
                                             v
                                             i
                                             l
                                             l
                                             o
                                             A
                                             b
                                             r
                                             a
                                        14
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 15 of 36
                                             m
                                             o
                                             w
                                             i
                                             t
                                             z
                                             G
                                             r
                                             a
                                             n
                                             d
                                             I
                                             a
                                             s
                                             o
                                             n
                                             &
                                             A
                                             n
                                             e
                                             l
                                             l
                                             o
                                             P
                                             .
                                             C
                                             .
                                             5
                                             6
                                             5
                                             F
                                             i
                                             f
                                             t
                                             h
                                             A
                                             v
                                             e
                                             n
                                             u
                                             e
                                             N
                                             e
                                             w
                                             Y
                                             o
                                             r
                                             k
                                        15
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 16 of 36
                                             ,
                                             N
                                             e
                                             w
                                             Y
                                             o
                                             r
                                             k
                                             1
                                             0
                                             0
                                             1
                                             7
                                             2
                                             1
                                             2
                                             -
                                             8
                                             8
                                             0
                                             -
                                             9
                                             5
                                             3
                                             0
                                             (
                                             d
                                             i
                                             r
                                             e
                                             c
                                             t
                                             )
                                             2
                                             1
                                             2
                                             -
                                             8
                                             5
                                             6
                                             -
                                             9
                                             4
                                             9
                                             4
                                             (
                                             f
                                             a
                                        16
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 17 of 36
                                             x
                                             )

                                             F
                                             r
                                             o
                                             m
                                             :
                                             B
                                             e
                                             r
                                             l
                                             i
                                             n
                                             ,
                                             A
                                             m
                                             i
                                             e
                                             R
                                             .
                                             [
                                             m
                                             a
                                             i
                                             l
                                             t
                                             o
                                             :
                                             B
                                             e
                                             r
                                             l
                                             i
                                             n
                                             A
                                             @
                                             s
                                             e
                                             c
                                             .
                                             g
                                             o
                                             v
                                             ]
                                             S
                                             e
                                             n
                                             t
                                             :
                                             T
                                             h
                                        17
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 18 of 36
                                             u
                                             r
                                             s
                                             d
                                             a
                                             y
                                             ,
                                             O
                                             c
                                             t
                                             o
                                             b
                                             e
                                             r
                                             1
                                             1
                                             ,
                                             2
                                             0
                                             1
                                             8
                                             1
                                             :
                                             2
                                             1
                                             P
                                             M
                                             T
                                             o
                                             :
                                             F
                                             o
                                             t
                                             i
                                             ,
                                             C
                                             a
                                             t
                                             h
                                             e
                                             r
                                             i
                                             n
                                             e
                                             M
                                             .
                                             <
                                             C
                                             F
                                             o
                                             t
                                             i

                                        18
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 19 of 36
                                             @
                                             m
                                             a
                                             g
                                             l
                                             a
                                             w
                                             .
                                             c
                                             o
                                             m
                                             >
                                             C
                                             c
                                             :
                                             J
                                             a
                                             c
                                             q
                                             m
                                             e
                                             i
                                             n
                                             ,
                                             V
                                             i
                                             c
                                             t
                                             o
                                             r
                                             i
                                             a
                                             <
                                             J
                                             a
                                             c
                                             q
                                             m
                                             e
                                             i
                                             n
                                             V
                                             @
                                             S
                                             E
                                             C
                                             .
                                             G
                                             O
                                             V
                                             >
                                             ;

                                        19
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 20 of 36
                                             W
                                             e
                                             i
                                             s
                                             s
                                             m
                                             a
                                             n
                                             ,
                                             J
                                             e
                                             s
                                             s
                                             i
                                             c
                                             a
                                             <
                                             W
                                             e
                                             i
                                             s
                                             s
                                             m
                                             a
                                             n
                                             J
                                             m
                                             @
                                             s
                                             e
                                             c
                                             .
                                             g
                                             o
                                             v
                                             >
                                             S
                                             u
                                             b
                                             j
                                             e
                                             c
                                             t
                                             :
                                             C
                                             a
                                             r
                                             l
                                             a
                                             M
                                             a
                                             r

                                        20
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 21 of 36
                                             i
                                             n
                                             :
                                             R
                                             e
                                             q
                                             u
                                             e
                                             s
                                             t
                                             f
                                             o
                                             r
                                             p
                                             r
                                             o
                                             o
                                             f
                                             o
                                             f
                                             s
                                             e
                                             r
                                             v
                                             i
                                             c
                                             e

                                             G
                                             o
                                             o
                                             d
                                             a
                                             f
                                             t
                                             e
                                             r
                                             n
                                             o
                                             o
                                             n
                                             ,

                                             I
                                             ’
                                             m
                                             f
                                             o
                                             l
                                             l
                                             o
                                             w
                                        21
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 22 of 36
                                             i
                                             n
                                             g
                                             u
                                             p
                                             o
                                             n
                                             y
                                             o
                                             u
                                             r
                                             r
                                             e
                                             q
                                             u
                                             e
                                             s
                                             t
                                             f
                                             o
                                             r
                                             p
                                             r
                                             o
                                             o
                                             f
                                             t
                                             h
                                             a
                                             t
                                             w
                                             e
                                             s
                                             e
                                             r
                                             v
                                             e
                                             d
                                             t
                                             h
                                             e
                                             D
                                             e
                                             c
                                             e
                                             m
                                             b
                                             e
                                             r
                                             2
                                             0
                                        22
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 23 of 36
                                             1
                                             7
                                             s
                                             u
                                             b
                                             p
                                             o
                                             e
                                             n
                                             a
                                             u
                                             p
                                             o
                                             n
                                             C
                                             a
                                             r
                                             l
                                             a
                                             M
                                             a
                                             r
                                             i
                                             n
                                             .
                                             T
                                             h
                                             e
                                             s
                                             u
                                             b
                                             p
                                             o
                                             e
                                             n
                                             a
                                             w
                                             a
                                             s
                                             d
                                             e
                                             l
                                             i
                                             v
                                             e
                                             r
                                             e
                                             d
                                             v
                                             i
                                             a
                                        23
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 24 of 36
                                             U
                                             P
                                             S
                                             t
                                             o
                                             M
                                             s
                                             .
                                             M
                                             a
                                             r
                                             i
                                             n
                                             o
                                             n
                                             D
                                             e
                                             c
                                             e
                                             m
                                             b
                                             e
                                             r
                                             1
                                             1
                                             .
                                             A
                                             c
                                             o
                                             p
                                             y
                                             o
                                             f
                                             t
                                             h
                                             e
                                             U
                                             P
                                             S
                                             t
                                             r
                                             a
                                             c
                                             k
                                             i
                                             n
                                             g
                                             s
                                             t
                                             a
                                             t
                                        24
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 25 of 36
                                             e
                                             m
                                             e
                                             n
                                             t
                                             i
                                             s
                                             i
                                             n
                                             c
                                             l
                                             u
                                             d
                                             e
                                             d
                                             b
                                             e
                                             l
                                             o
                                             w
                                             .




                                             I
                                             l
                                             o
                                             o
                                             k
                                             f
                                             o
                                             r
                                             w
                                             a
                                             r
                                             d
                                             t
                                             o
                                             h
                                             e
                                             a
                                             r
                                             i
                                             n
                                             g
                                             b
                                             a
                                             c
                                             k
                                        25
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 26 of 36
                                             f
                                             r
                                             o
                                             m
                                             y
                                             o
                                             u
                                             w
                                             i
                                             t
                                             h
                                             d
                                             a
                                             t
                                             e
                                             s
                                             i
                                             n
                                             O
                                             c
                                             t
                                             o
                                             b
                                             e
                                             r
                                             w
                                             h
                                             e
                                             n
                                             :
                                             (
                                             1
                                             )
                                             w
                                             e
                                             w
                                             i
                                             l
                                             l
                                             r
                                             e
                                             c
                                             e
                                             i
                                             v
                                             e
                                             a
                                             r
                                             e
                                             s
                                             p
                                        26
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 27 of 36
                                             o
                                             n
                                             s
                                             e
                                             t
                                             o
                                             t
                                             h
                                             e
                                             s
                                             u
                                             b
                                             p
                                             o
                                             e
                                             n
                                             a
                                             f
                                             o
                                             r
                                             d
                                             o
                                             c
                                             u
                                             m
                                             e
                                             n
                                             t
                                             s
                                             ;
                                             a
                                             n
                                             d
                                             (
                                             2
                                             )
                                             M
                                             s
                                             .
                                             M
                                             a
                                             r
                                             i
                                             n
                                             w
                                             i
                                             l
                                             l
                                             a
                                             p
                                             p
                                        27
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 28 of 36
                                             e
                                             a
                                             r
                                             f
                                             o
                                             r
                                             t
                                             e
                                             s
                                             t
                                             i
                                             m
                                             o
                                             n
                                             y
                                             i
                                             n
                                             M
                                             i
                                             a
                                             m
                                             i
                                             .




                                             P
                                             l
                                             e
                                             a
                                             s
                                             e
                                             l
                                             e
                                             t
                                             m
                                             e
                                             k
                                             n
                                             o
                                             w
                                             i
                                             f
                                             y
                                             o
                                             u
                                             h
                                             a
                                             v
                                        28
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 29 of 36
                                             e
                                             a
                                             n
                                             y
                                             a
                                             d
                                             d
                                             i
                                             t
                                             i
                                             o
                                             n
                                             a
                                             l
                                             q
                                             u
                                             e
                                             s
                                             t
                                             i
                                             o
                                             n
                                             s
                                             .




                                             <
                                             i
                                             m
                                             a
                                             g
                                             e
                                             0
                                             0
                                             1
                                             .
                                             j
                                             p
                                             g
                                             >



                                        29
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 30 of 36




                                             N
                                             O
                                             T
                                             I
                                             C
                                             E
                                             :
                                             T
                                             h
                                             i
                                             s
                                             c
                                             o
                                             m
                                             m
                                             u
                                             n
                                             i
                                             c
                                             a
                                             t
                                             i
                                             o
                                             n
                                             m
                                             a
                                             y
                                             c
                                             o
                                             n
                                             t
                                             a
                                             i
                                             n
                                             i
                                             n
                                             f
                                             o
                                             r
                                             m
                                             a
                                             t
                                             i
                                             o
                                             n
                                             t
                                             h
                                        30
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 31 of 36
                                             a
                                             t
                                             i
                                             s
                                             l
                                             e
                                             g
                                             a
                                             l
                                             l
                                             y
                                             p
                                             r
                                             i
                                             v
                                             i
                                             l
                                             e
                                             g
                                             e
                                             d
                                             ,
                                             c
                                             o
                                             n
                                             f
                                             i
                                             d
                                             e
                                             n
                                             t
                                             i
                                             a
                                             l
                                             o
                                             r
                                             e
                                             x
                                             e
                                             m
                                             p
                                             t
                                             f
                                             r
                                             o
                                             m
                                             d
                                             i
                                             s
                                             c
                                             l
                                        31
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 32 of 36
                                             o
                                             s
                                             u
                                             r
                                             e
                                             .
                                             I
                                             f
                                             y
                                             o
                                             u
                                             a
                                             r
                                             e
                                             n
                                             o
                                             t
                                             t
                                             h
                                             e
                                             i
                                             n
                                             t
                                             e
                                             n
                                             d
                                             e
                                             d
                                             r
                                             e
                                             c
                                             i
                                             p
                                             i
                                             e
                                             n
                                             t
                                             ,
                                             p
                                             l
                                             e
                                             a
                                             s
                                             e
                                             n
                                             o
                                             t
                                             e
                                             t
                                             h
                                             a
                                        32
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 33 of 36
                                             t
                                             a
                                             n
                                             y
                                             d
                                             i
                                             s
                                             s
                                             e
                                             m
                                             i
                                             n
                                             a
                                             t
                                             i
                                             o
                                             n
                                             ,
                                             d
                                             i
                                             s
                                             t
                                             r
                                             i
                                             b
                                             u
                                             t
                                             i
                                             o
                                             n
                                             ,
                                             o
                                             r
                                             c
                                             o
                                             p
                                             y
                                             i
                                             n
                                             g
                                             o
                                             f
                                             t
                                             h
                                             i
                                             s
                                             c
                                             o
                                             m
                                             m
                                             u
                                        33
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 34 of 36
                                             n
                                             i
                                             c
                                             a
                                             t
                                             i
                                             o
                                             n
                                             i
                                             s
                                             s
                                             t
                                             r
                                             i
                                             c
                                             t
                                             l
                                             y
                                             p
                                             r
                                             o
                                             h
                                             i
                                             b
                                             i
                                             t
                                             e
                                             d
                                             .
                                             A
                                             n
                                             y
                                             o
                                             n
                                             e
                                             w
                                             h
                                             o
                                             r
                                             e
                                             c
                                             e
                                             i
                                             v
                                             e
                                             s
                                             t
                                             h
                                             i
                                             s
                                             m
                                        34
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 35 of 36
                                             e
                                             s
                                             s
                                             a
                                             g
                                             e
                                             i
                                             n
                                             e
                                             r
                                             r
                                             o
                                             r
                                             s
                                             h
                                             o
                                             u
                                             l
                                             d
                                             n
                                             o
                                             t
                                             i
                                             f
                                             y
                                             t
                                             h
                                             e
                                             s
                                             e
                                             n
                                             d
                                             e
                                             r
                                             i
                                             m
                                             m
                                             e
                                             d
                                             i
                                             a
                                             t
                                             e
                                             l
                                             y
                                             b
                                             y
                                             t
                                             e
                                             l
                                             e
                                        35
Case 1:19-mc-20493-UU Document 1-30 Entered on FLSD Docket 02/06/2019 Page 36 of 36
                                             p
                                             h
                                             o
                                             n
                                             e
                                             o
                                             r
                                             b
                                             y
                                             r
                                             e
                                             t
                                             u
                                             r
                                             n
                                             e
                                             -
                                             m
                                             a
                                             i
                                             l
                                             a
                                             n
                                             d
                                             d
                                             e
                                             l
                                             e
                                             t
                                             e
                                             i
                                             t
                                             f
                                             r
                                             o
                                             m
                                             t
                                             h
                                             e
                                             i
                                             r
                                             c
                                             o
                                             m
                                             p
                                             u
                                             t
                                             e
                                             r
                                             .

                                        36
